Citation Nr: 0624514	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for residuals of an 
injury to the lumbosacral spine, including degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In September 2004, the Board affirmed the RO's rating 
decision.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2005, based on a Joint Motion for 
Remand (joint motion), the Court issued an Order remanding 
the matter to the Board for readjudication consistent with 
the joint motion.  

In July 2006, for good cause shown, namely, the veteran's 
advanced age, the Board granted the veteran's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).

The Board now REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
degenerative joint disease of the cervical spine and 
residuals of an injury to the lumbosacral spine, including 
degenerative joint disease.  Additional action is necessary 
before the Board decides these claims.

First, as the parties point out in their joint remand, during 
the course of this appeal, VA failed to satisfy its duty to 
assist.  The parties specifically allege that VA should have 
assisted the veteran by obtaining the records upon which the 
Social Security Administration relied in awarding the veteran 
disability benefits based on his back disorder.  Inasmuch as 
such records are pertinent to the claims on appeal, VA should 
take such action on remand.

Second, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  
Regulations implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO sent the veteran VCAA notice on the 
claims on appeal.  However, given the Court's recent holding, 
such notice is now inadequate.  This procedural deficiency 
should be corrected on remand by providing the veteran more 
comprehensive VCAA notice. 

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice, 
which satisfies the requirements of the 
Court's holdings in Quartuccio, Pelegrini 
II and Dingess/Hartman.  

2.  Obtain and associate with the claims 
file the records upon which the Social 
Security Administration relied in 
awarding the veteran disability benefits.

3.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If either claim is denied, 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



